DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations “the efficiency”, “the propulsion flow”, "the propeller housing", “the fluid”, “the interior”, “the direction of travel”, “the environment”, “the outside”, “the inside”, “the blades”, and “the rotating radial turbine”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitations “the efficiency”,  “the propulsion flow”, “the propeller housing”, and “the environment”. There is insufficient antecedent basis for these limitations in the claim.
Claim 8 contains the phrase “(the blades are substantially longer than wide)”.  The examiner recommends removing the parenthesis from the claim and including language “such that the blades are substantially longer than they are wide” or alternatively “and therefore the blades are substantially longer than they are wide”.
Claim 9 recites the limitation “the diameter of the turbine rotor”.  There is insufficient antecedent basis for this claim limitation.
Claims 1, 5, 8 and 10-12 each contain the pronoun “it” or “its”. The examiner suggests positively reciting the claim features in place of the pronouns to eliminate potential confusion.
Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-4 and 6-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 01/48374 discloses a reaction turbine without a guide apparatus comprising both radial blades and helical blades. US 5642984 discloses a radial turbine without a guide apparatus connected to a propeller via a transmission and drive shaft. Neither of the prior art cited increases the efficiency of the jet drive by recuperating effective power from the propulsion flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617